Citation Nr: 9922169	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of cancer of 
the right tonsil, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In April 1996, the veteran underwent biopsies of the right 
jugulo-digastric lymph nodes and the right tonsil at the 
Radford Community Hospital.  The diagnosis regarding the 
right jugulo-digastric lymph nodes was an undifferentiated 
carcinoma (lymphoepithelioma), metastatic to 2 of the 3 right 
jugulo-digastric lymph nodes.  The diagnosis as to the right 
tonsil biopsy was an undifferentiated carcinoma 
(lymphoepithelioma), with rare foci of squamous 
differentiation and surgical margin clear.  In May 1996, the 
Roanoke Memorial Hospital received slides of the April 1996 
biopsies from the Radford Community Hospital.  The diagnosis 
at the Roanoke Memorial Hospital of the slide of the biopsy 
of the right tonsillar mass was an undifferentiated 
carcinoma.  The diagnosis regarding the slides of the lymph 
nodes of the right jugulo-digastric area was an 
undifferentiated carcinoma, metastatic to 2 of the 3 lymph 
nodes.  The diagnosis of the slides of the biopsy of the 
right tonsil was an undifferentiated carcinoma, surgical 
margins free.

On a July 1997 VA examination, postoperative "limphoma 
(sic)" of the right tonsil was diagnosed.  The veteran's 
wife, who testified that she is a nurse, has provided 
information that the tonsils involve lymphoid tissue and are 
part of the lymphatic system and has argued that the 
veteran's cancer of the tonsil therefore constitutes non-
Hodgkin's lymphoma.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
Non-Hodgkin's lymphoma shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,421 (1996).

Specifically, where a veteran has Vietnam service and non-
Hodgkin's lymphoma is manifest to a degree of 10 percent or 
more within any time after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, service incurrence shall be presumed.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Therefore, the issue is whether the veteran's cancer of the 
tonsil is, in fact, non-Hodgkin's lymphoma.  To answer that 
question, the Board intends to refer the case to the Armed 
Forces Institute of Pathology for an opinion.  To do that, it 
is necessary to obtain the veteran's biopsy materials.  

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
indicate that he may submit any 
additional evidence regarding his claim.

2.  After obtaining appropriate 
authorization from the veteran, the RO 
should obtain the actual tissue slides 
from the April 1996 biopsies at the 
Radford Community Hospital and any slides 
of those biopsies that were received by 
the Roanoke Memorial Hospital in May 1996 
and are still at that facility.  

3.  If the RO receives any additional 
evidence from the veteran, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case with any applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
If only the slides are received, a 
supplemental statement of the case is not 
necessary.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


